       Case 6:20-cv-00454-ADA Document 31-21 Filed 10/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU INVESTMENTS, LLC, d/b/a
BRAZOS LICENSING AND
DEVELOPMENT
                                                       Civil Action No. 6:20-cv-00454
              Plaintiff,
                                                        JURY TRIAL DEMANDED
                      v.

MICROSOFT CORPORATION,

              Defendant.


                                   [PROPOSED] ORDER

       The Court, having reviewed and considered Defendant’s Motion for Intra-District Transfer

of Venue to the Austin Division, does hereby ORDER that the above-captioned action be

TRANSFERRED to the Austin Division but remain on the docket of United States District Judge

Alan D Albright.

       SIGNED this ________ day of ____________________, 2020.



                                           ___________________________________
                                           HONORABLE ALAN D ALBRIGHT
                                           UNITED STATES DISTRICT JUDGE
